I cannot assent to the views announced by the majority of the Court for the following reasons:
The statute commonly known as the "Small Loan Act" in my opinion, is a general act of our Legislature. Otherwise this Court would be obliged to hold it invalid, because Section 39 of Article 6 of our Constitution expressly provides that the Legislature shall not pass special laws regulating the rate of interest, and goes further and states in a correlative provision that the lawmaking body shall enact general laws relating to the same subjects, including the regulation of the interest rate, concerning which special laws are prohibited. If valid, the "Small Loan Act" is one of these general laws.
It was after our statutes provided that interest charges of more than six per cent per annum should be unlawful that the "Small Loan Act" was passed, by the terms of which those licensed by the State to do so might charge on loans not exceeding three hundred dollars, three and one-half per cent per month on the first one hundred and fifty dollars, and two and one-half per cent per month on *Page 379 
the balance. Plainly, this act regulating the rate of interest was to be read in pari materia with the act or acts prohibiting in other private business like charges above six per cent per annum, and, in compliance with the constitutional provision, was a general act. I believe that, with proper regard for Section 39 of Article 6 of our Constitution, to twice subdivide Acts of the Legislature so that general acts will be distinguished first from special acts, and that distinction will be followed by splitting general acts into two classes to be known as those that are particular acts and those that are not, at least partly destroys the effect of Section 39 of Article 6, the purpose of which is to require the Legislature, each time it acts upon the subject named therein to consider that subject comprehensively and thoroughly so that their decisions will be reached only after a complete review of the matter under consideration to the end that no statutory provisions inconsistent with their present conclusion could remain in effect. In that way, otherwise inevitable confusion can be avoided and uniformity assured.
I have examined the cases cited in the opinion of the majority having to do with this question, and am of the opinion that they do not apply in this jurisdiction, because none of them is controlled by the same constitutional provision written into our Section 39 of Article 6. Of course the Federal cases sprang from basically different principles.
If the "Small Loan Act" is a general statute it necessarily follows that Chapter 131 of the Act of 1937, dealing with assignment of unearned wages, is to be read in pari materia
with it to the extent that they can be made to conform, and that where they conflict the provisions of the Act of 1937 control. The result would be that all assignments of unearned wages covering a period of more than one year are invalid, and the holding of the Circuit Court of Mercer County should be reversed.
But if it should be admitted that the "Small Loan Act" is neither a special nor a general act, but is a particular act, the provisions of which are not altered by the terms of a *Page 380 
subsequent general statute in conflict therewith, unless theintention of the Legislature to do so is clear, I believe then that the Act of 1937 was beyond doubt passed with the "Small Loan Act" in contemplation and for the purpose of preventing the indeterminate mortgaging of their future by a class whose improvidence demonstrates their lack of foresight; not their lack of industry, for the shiftless have no steady wages.
To my mind it is utterly unthinkable that the Legislature of 1937 could have passed an act limiting the assignment of unearned wages to the period of one year, containing an express provision that: "This act shall not apply to small loan companies". Yet the majority opinion says, in effect, that is exactly what the Legislature did.
The Act of 1937 by its terms applies to "persons, firms and corporations doing business in this state". What persons, firms or corporations were clearly uppermost in the minds of the lawmakers as included in that terminology? The banks certainly were not, because they do not loan money on wage assignments, and do not maintain the detailed organization required to keep track of them. The banks the Legislature certainly did not have primarily in mind. Pawnbrokers, in effect, loan on chattels usually double the value of the money loaned. Plainly the 1937 Act was not aimed at them. The loans of building and loan associations are secured by land. Wage assignments are not of their stock in trade. Certainly they were not the primary object of the act. Few of our legislators could think of a West Virginia business as being interested in wage assignments other than small loan companies. In fact, not only do small loan companies handle a decidedly preponderating percentage of unearned wage assignments, but I cannot name another business in which they could be more than an occasional mere incident. If the Legislature did not clearly intend the Act of 1937 to apply to them, to whom did it intend it to apply? The opinion of the majority is silent as to that vitally pertinent question.
I believe that the "Small Loan Act", although regarded as a particular act, the terms of which are not controlled *Page 381 
by a subsequent general act of the Legislature unless thelegislative intention to do so is clear, (see the cases cited in the majority opinion) is to be read as yielding to the Act of 1937 because the intention of the Legislature could not have been otherwise.
I therefore think that the nature of the "Small Loan Act" does not affect the result in this matter because, if a general act, which I believe it is, its terms are controlled by the Act of 1937: if a particular act the legislative purpose to restrict the assignment of unearned wages to small loan compani es by the Act of 1937 is perfectly clear. I, for those reasons, disagree with the majority of the Court.